                    Case 3:19-cv-00061-SK Document 9 Filed 04/10/19 Page 1 of 8



 1 Philip H. Stillman, Esq. SBN# 152861
   STILLMAN & ASSOCIATES
 2 3015 North Bay Road, Suite B
   Miami Beach, Florida 33140
 3 Tel. and Fax: (888) 235-4279
   pstillman@stillmanassociates.com
 4
   Attorneys for defendant SAN CARLOS INN, L.P.
 5
 6                         UNITED STATES DISTRICT COURT FOR THE
 7                           NORTHERN DISTRICT OF CALIFORNIA
 8                                         Case No. 19-cv-00061-SK
     SCOTT JOHNSON,                      )
 9                                       ) ANSWER TO COMPLAINT
                       Plaintiff,        )
10   v.                                  )
                                         )
11   SAN CARLOS INN, a California        )
     Limited Partnership; and Does 1-10, )
12   Defendants.,                        )
                                         )
13                            Defendant. )
     __________________________________ )
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Answer to Complaint
                    Case 3:19-cv-00061-SK Document 9 Filed 04/10/19 Page 2 of 8



 1           Defendant SAN CARLOS INN, L.P. hereby answers the complaint as follows:
 2           1.       Defendant lack sufficient information and belief to admit or deny and therefore
 3 deny same.
 4           2.       Admitted.
 5           3.       Admitted
 6           4.       Admitted
 7           5.       Admitted
 8           6.       Admitted
 9           7.       Admitted
10           8.       Admitted
11           9.       Admitted.
12           10.      Defendant lacks sufficient information and belief to admit or deny and
13 therefore deny same.
14           11.      Admitted that the Complaint purports to state a claim pursuant to the
15 Americans with Disabilities Act of 1990.
16           12.      Admitted that the Complaint purports to state a claim pursuant to the Unruh
17 Act.
18           13.      Admitted that venue is proper in this District and denies the remainder.
19           14.      Denied.
20           15.      Admitted.
21           16.      Admitted.
22           17.      Defendant lacks sufficient information and belief to admit or deny and
23 therefore denies same.
24           18.      Defendant lacks sufficient information and belief to admit or deny and
25 therefore denies same.
26           19.      Denied.
27           20.      Denied.
28           21.      Denied.

     Answer to Complaint                              -1-
                    Case 3:19-cv-00061-SK Document 9 Filed 04/10/19 Page 3 of 8



 1           22.      Admitted that parking spaces are available for motel guests.
 2           23.      Denied.
 3           24.      Denied.
 4           25.      Denied.
 5           26.      Denied.
 6           27.      Denied.
 7           28.      Denied.
 8           29.      Denied.
 9           30.      Denied
10           31.      Denied.
11           32.      Denied.
12           33.      Denied.
13           34.      Denied.
14           35.      Defendant lacks sufficient information and belief to admit or deny and
15 therefore denies same.
16           36.      Denied.
17           37.      Denied.
18           38.      This is not an allegation that requires a response.
19           39.      This is not an allegation but is a legal conclusion that requires no response.
20           40.      Denied.
21           41.      Denied.
22           42.      This is not an allegation but is a legal conclusion that requires no response.
23           43.      Denied.
24           44.      This is not an allegation but is a legal conclusion that requires no response.
25           45.      Denied.
26           46.      This is not an allegation but is a legal conclusion that requires no response.
27           47.      Denied.
28           48.      Denied.

     Answer to Complaint                               -1-
                    Case 3:19-cv-00061-SK Document 9 Filed 04/10/19 Page 4 of 8



 1           49.      This is not an allegation but is a legal conclusion that requires no response.
 2           50.      Denied.
 3           51.      This is not an allegation but is a legal conclusion that requires no response.
 4           52.      This is not an allegation but is a legal conclusion that requires no response.
 5           53.      Denied
 6           54.      Denied.
 7           55.      Denied.
 8                                  FIRST AFFIRMATIVE DEFENSE
 9           Defendant alleges that the Complaint and each cause of action therein, fails to state
10 facts sufficient to constitute a cause of action under any theory against these answering
11 Defendant.
12                                 SECOND AFFIRMATIVE DEFENSE
13           Defendant alleges that Plaintiff lacks standing to bring this action.
14                                  THIRD AFFIRMATIVE DEFENSE
15           Defendant alleges that other parties and other persons acted negligently or in some
16 other tortious manner, and that their negligence or other tortious conduct caused the injuries
17 or damages alleged in the Complaint, if any.
18                                 FOURTH AFFIRMATIVE DEFENSE
19           Defendant alleges that it cannot be held responsible for the acts of others or events
20 beyond defendant's control, which acts or events contributed in whole or in part to the
21 damages, claims, and causes of action alleged in the Complaint.
22                                  FIFTH AFFIRMATIVE DEFENSE
23           Defendant alleges that Plaintiff failed to exercise reasonable care and diligence to
24 mitigate the alleged damages, if any.
25                                  SIXTH AFFIRMATIVE DEFENSE
26           Defendant alleges that, should Plaintiff recover damages from this answering
27 defendant, this answering defendant is entitled to indemnification, either in whole or in
28 part, from all persons or entities whose negligence and/or fault proximately contributed to

     Answer to Complaint                               -2-
                    Case 3:19-cv-00061-SK Document 9 Filed 04/10/19 Page 5 of 8



 1 Plaintiff's alleged damages, including Plaintiff; if any there are.
 2                              SEVENTH AFFIRMATIVE DEFENSE
 3           Plaintiff failed to attempt to rent accommodations from this Defendant and is
 4 therefore barred from seeking damages from this Defendant.
 5                               EIGHTH AFFIRMATIVE DEFENSE
 6           Defendant alleges that Plaintiff is barred from pursuing any remedy by the doctrine
 7 of unclean hands.
 8                                NINTH AFFIRMATIVE DEFENSE
 9           Defendant alleges that all of its conduct and activities as alleged in the Complaint
10 conformed to all laws, statutes, government regulations, and industry standards based upon
11 the state of knowledge existing at all relevant times.
12                                TENTH AFFIRMATIVE DEFENSE
13           Defendant alleges that Plaintiff has not suffered any damages as a result of any acts
14 or omissions of Defendant.
15                             ELEVENTH AFFIRMATIVE DEFENSE
16           Defendant alleges that its business establishment is not subject to the requirements of
17 the ADA and/or the Unruh Act as pled and identified in this Complaint.
18                              TWELFTH AFFIRMATIVE DEFENSE
19           Defendant alleges that its business establishment is subject to one of the exemptions
20 permitted under the ADA and/or the Unruh Act.
21                            THIRTEENTH AFFIRMATIVE DEFENSE
22           Defendant alleges that it has taken all reasonable steps required to accommodate any
23 actually existing disabilities Plaintiff might have, and any other steps required would be
24 unreasonable and not readily achievable.
25                            FOURTEENTH AFFIRMATIVE DEFENSE
26           Defendant alleges that all regulations regarding website access have been withdrawn,
27 so that Defendant cannot and could not know what standards applied to website access
28 reservations.

     Answer to Complaint                            -3-
                    Case 3:19-cv-00061-SK Document 9 Filed 04/10/19 Page 6 of 8



 1                             FIFTEENTH AFFIRMATIVE DEFENSE
 2           Defendant alleges that Plaintiff is demanding that Defendant take action that is not
 3 readily achievable for Defendant.
 4                             SIXTEENTH AFFIRMATIVE DEFENSE
 5           Defendant alleges that Plaintiff failed to reasonably mitigate damages.
 6                            EIGHTEENTH AFFIRMATIVE DEFENSE
 7           Defendant alleges that its website is not a place of public accommodation and does
 8 not and did not impede Plaintiff’s access to a physical place of public accommodation.
 9                            NINETEENTH AFFIRMATIVE DEFENSE
10           As an affirmative defense, Defendant at all times relevant to Plaintiff’s claims, acted
11 in conformity with applicable law, regulation, and policy.
12                             TWENTIETH AFFIRMATIVE DEFENSE
13           As an affirmative defense, Defendant asserts that with respect to all claims under the
14 California Unruh Act, Plaintiff has filed to comply with California Code of Civ. Proc. §
15 425.50 when such compliance is required in order to maintain an action under § 55.52 of
16 the California Civil Code.
17                           TWENTY-FIRST AFFIRMATIVE DEFENSE
18           As an affirmative defense, Defendant asserts that with respect to all claims under the
19 California Unruh Act, Plaintiff under California Code of Civ. Proc. § 425.55 is a “high
20 frequency litigant,” and Plaintiff has failed to comply as is required in order to maintain an
21 action under § 55.52 of the California Civil Code.
22           Defendant presently has insufficient knowledge or information on which to form a
23 belief as to whether it may have additional, as yet unstated, defenses available. Defendant
24 herein reserves the right to assert additional defenses in the event discovery indicates that
25 they would be appropriate.
26
27           WHEREFORE, Defendants request that Plaintiff take nothing by way of his
28 Complaint, and judgment of dismissal be entered in favor of Defendants, together with

     Answer to Complaint                            -4-
                    Case 3:19-cv-00061-SK Document 9 Filed 04/10/19 Page 7 of 8



 1 costs, attorney’s fees and such other and further relief as this Court deems just and
 2 appropriate.
 3                                           Respectfully Submitted,
 4                                           STILLMAN & ASSOCIATES
 5
 6 Dated: April 10, 2019                     By:
                                                   Philip H. Stillman, Esq.
 7                                           Attorneys for defendant SAN CARLOS INN, L.P.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Answer to Complaint                           -5-
                    Case 3:19-cv-00061-SK Document 9 Filed 04/10/19 Page 8 of 8



 1                                       PROOF OF SERVICE
 2           I, the undersigned, certify under penalty of perjury that on April 10, 2019 or as soon
 3 as possible thereafter, copies of the foregoing Answer was served electronically by the
 4 Court’s ECF notice to all persons/entities requesting special notice or otherwise entitled to
 5 the same.
 6                                           By: /s/ Philip H. Stillman
 7                                              Attorneys for defendant
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Answer to Complaint                            -6-
